      Case 2:20-cv-02276-JAT Document 13 Filed 04/16/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ava Rose, MD,                                     No. CV-20-02276-PHX-JAT
10                Plaintiff,                           ORDER
11   v.
12   Pioneer Medical Group PLCC, Does I
     through X,
13
                  Defendants.
14
15
16        On March 24, 2021, the Court issued the following Order:
17               The complaint in this case was filed on November 24, 2020. Thus,
          under Federal Rule of Civil Procedure 4(m), service was due by February 22,
18        2021. Plaintiff did not file a proof of service showing service was completed
          by February 22, 2021.
19               On March 2, 2021, this Court ordered Plaintiff to show cause why this
          case should not be dismissed for failure to timely serve. Plaintiff responded
20        and claimed service was completed on the only non-fictional Defendant on
          February 25, 2021 by serving the Arizona Corporation Commission. (Doc.
21        11 at 8). At no point has Plaintiff acknowledged that such service was
          untimely under Federal Rule of Civil Procedure 4(m), nor has Plaintiff
22        sought an extension of time to serve. (See Doc. 11).
                 Instead, Plaintiff’s entire response to the show cause order is:
23
                 I contacted process servers soon after the Complaint was filed.
24               Due to COVID protocols and a variety of business reasons, the
                 process was not able to be served at Defendant’s office.
25               Evidence of that fact is attached hereto as Exhibits A & B. …
                 Accordingly, process had to be served by substitute service on
26               February 25, 2021. Evidence of that service is attached hereto
                 as Exhibit C.
27
          (Doc. 11).
28               The proof of (late) service attached at Exhibit C states in relevant part:
          “…On February 25, 2021 at 12:22 p.m. I delivered to PIONEER MEDICAL
     Case 2:20-cv-02276-JAT Document 13 Filed 04/16/21 Page 2 of 3



 1      GROUP PLCC by and through the Arizona Corporation Commission located
        at 1300 W. Washington St in Phoenix, Arizona the Summons; Complaint for
 2      damages…by delivery to Stewart Anderson, stated authorized to accept….”
        (Doc. 11 at 8).
 3              The Court finds that Plaintiff has failed to satisfy this Court’s order to
        show cause why this case should not be dismissed due to Plaintiff’s failure
 4      to timely serve. First, Plaintiff’s filing shows service was untimely, yet
        Plaintiff has never sought to extend the deadline. Second, even if Plaintiff’s
 5      filing was intended to be a justification for late service, neither “COVID
        protocols” nor “business reasons” explains why Plaintiff did not timely serve.
 6              The process server’s affidavits show that the first attempt at service
        was February 10, 2021, a mere 12 days before the deadline expired. (Doc.
 7      11 at 4). Additionally, this first attempt was at an Executive Suites location
        that did not house Defendant. (Id.). Defendant was not visibly located in the
 8      building, was not listed in the building directory, and was not listed as a
        virtual business. (Id.).
 9              The second attempt at service was on February 21, 2021, only one day
        before the deadline. (Doc. 11 at 6). The process server attempted to serve
10      “Statutory Agent Yagnesh B. Patel at 1752 W. Lark Drive in Chandler,
        Arizona 85248” but was informed by the Jane Doe at the residence that she
11      knew of neither Pioneer Medical Group nor Mr. Patel. (Id.).
                The Court finds that neither “COVID protocols” nor “business
12      reasons” explain why Plaintiff did not attempt service until less than two
        weeks before the deadline, or why Plaintiff failed to locate either the
13      Defendant’s business or its agent. Accordingly, cause has not been shown.
                Additionally, as relevant in this case, Federal Rule of Civil Procedure
14      4(e) allows service either (1) by any means authorized under the state rules
        where the federal court is located or (2) by “(C) delivering a copy of each [of
15      the summons and complaint] to an agent authorized by appointment or by
        law to received service of process.” As is relevant to this case, under the
16      Arizona Rule of Civil Procedure 4.1:
17             (i) Serving a Corporation, Partnership, or Other
               Unincorporated Association. If a domestic or foreign
18             corporation, partnership, or other unincorporated association
               has the legal capacity to be sued and has not waived service
19             under Rule 4.1(c), it may be served by delivering a copy of the
               summons and the pleading being served to a partner, an officer,
20             a managing or general agent, or any other agent authorized by
               appointment or by law to receive service of process and--if the
21             agent is one authorized by statute and the statute so requires--
               by also mailing a copy of each to the defendant.
22
        Plaintiff has not indicated in her show cause response what Rule she was
23      attempting to serve under.
                Regardless of whether Plaintiff was serving under the Federal Rule or
24      the Arizona Rule, Plaintiff has failed to show that Stewart Anderson of the
        Arizona Corporation Commission was an authorized agent by appointment
25      or law to receive service of process for Pioneer Medical Group, PLLC (the
        Court notes the caption of the complaint uses the initials PLCC; but the
26      complaint itself acknowledges that Defendant is a professional limited
        liability corporation (Doc. 1 at 1-2)). Additionally, if Plaintiff was
27      attempting to serve under the Arizona Rules, Plaintiff has not indicated
        whether she was relying on a statute that requires Plaintiff to “also mail[] a
28      copy to each defendant” which did not occur in this case. See Ariz. R. Civ.
        P. 4.1(i).

                                              -2-
       Case 2:20-cv-02276-JAT Document 13 Filed 04/16/21 Page 3 of 3



 1                Thus, for all of the foregoing reasons, Plaintiff has failed to satisfy
           this Court’s show cause order regarding service in this case. Had service
 2         been completed as required by the Rules, Defendant’s time to answer or
           otherwise respond to the complaint has expired. Thus, the next step would be
 3         for Plaintiff to seek entry of default. See Fed. R. Civ. P. 55(a). However, the
           Court cannot proceed to default until it is satisfied that service was proper.
 4         Accordingly,
                  IT IS ORDERED that Plaintiff must supplement the show cause
 5         response by April 12, 2021 and satisfy the Court that the service completed
           on February 25, 2021 was adequate to serve Defendant under either the state
 6         or federal rules.
                  IT IS FURTHER ORDERED that by April 12, 2021, Plaintiff must
 7         move to extend the deadline to serve under Federal Rule of Civil Procedure
           4(m) to February 25, 2021 and show cause why such an extension was
 8         necessary.
 9   (Doc. 12).
10         Plaintiff did not file anything by April 12, 2021. Plaintiff has failed to comply with
11   a Court order and failed to prosecute this case. See Fed. R. Civ. P. 41(b). The Court has
12   considered the factors in Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986), and
13   finds that all factors except the preference for resolution of cases on the merits favor
14   dismissal. Further, the Court will impose the less drastic sanction of dismissal without
15   prejudice. Thus,
16         IT IS ORDERED that this case is dismissed, without prejudice, pursuant to Federal
17   Rule of Civil Procedure 41(b) and the Clerk of the Court shall enter judgment accordingly.
18         Dated this 16th day of April, 2021.
19
20
21
22
23
24
25
26
27
28


                                                 -3-
